Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant’s amendments dated 4/6/22 have been entered. Claims 2-4 have been amended. Claim 10 has been cancelled. Claims 23-27 have been newly added. Claims 18-22 remain withdrawn as a non-elected invention.
The rejection below has been updated to reflect the amendments to the claims.

Claim Objections
Claims 18-22 are objected to because of the following informalities: the status identifier for the claim should note that these claims are withdrawn.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In the instant case both claims 24 and 25 appear to pull from paragraph 121 in the as-published specification which recites, “[e]xamples of the component A may include acrylic polymers such as poly (meth) acrylate, polyesters, polyurethanes, polyolefins, polyethers, polystyrenes, polycarbonates, polyacrylonitriles, polyamides, and polyimides.” It is noted that this is not a list of acrylic polymers as phrased in the claims “selected from the group of acrylic polymers consisting of: poly (meth) acrylate, polyesters,” etc. Rather, it provides a singular example of an acrylic polymer—poly (meth) acrylate—followed by a list of also acceptable non-acrylic polymers. As such Applicant’s specification does not provide support for acrylic polymers that are also polyesters, polyurethanes, polyolefins, polyethers, polystyrenes, polycarbonates, polyamides, or polyimides as presently required by claims 24 and 25.
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24, 25, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 24 and 25 recite that “component A selected from the group of acrylic polymers consisting of: poly (meth) acrylate, polyesters, polyurethanes, polyolefins, polyethers, polystyrenes, polycarbonates, polyacrylonitriles, polyamides, and polyimides,” however, of this list, only the poly (meth) acrylate and polyacrylonitrile can be considered acrylic polymers. As such, it is unclear what is being claimed. For purposes of examination, any of the listed polymers if blended/combined with an acrylate will be considered to read upon the claims.
Claim 25 recites the limitation "the component A" in line 1. There is insufficient antecedent basis for this limitation in the claim. Claim 25 depends from claim 1 which does not define ‘the component A.’ For purposes of Examination, claim 25 will be treated as though it depends from claim 24, which does define a ‘component A.’
Claim 27 recites the limitation "the solution A" and “the solution B” in line 6. There is insufficient antecedent basis for these limitations in the claim. It appears that “the solution A” and “the solution B” are referring to “component A” and “component B.” For purposes of examination, “the solution A” will be considered to be the same as “component A” and “the solution B” will be considered to be the same as “component B.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mazurek et al. (US 2003/0082371).
Regarding claim 17, Mazurek teaches a roll shaped laminate (Mazurek fig. 5, para 93) which comprises a support layer 13, adhesive layer 12, and a microstructured liner (mold release film) 8 (Mazurek fig 5, para 93). The microstructured liner has an embossed pattern which may be irregular, concave or convex shapes, repeating patterns, prisms, pyramids, and etc (Mazurek para 93, 98, 103, 104). Mazurek further illustrates a continuous pattern in plan view in figure 7. Further as shown in figure 5, the concave-convex exemplary structure is transferred from the surface of the mold release film to the pressure sensitive adhesive via embossing, yielding a laminated stack where the support 13 and liner 8 are on opposing surfaces of the adhesive layer 12 (Mazurek para 92-93; fig 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8, 9, 11, 15-16, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Yutou et al. (US 2014/0178620), as evidenced by PolymerDatabase.com “Silicone,” and as evidenced by Sigma Aldrich entry “Polymethylmethacrylate”.
Regarding claims 1-3, 5, and 26, Yutou teaches a pressure sensitive adhesive with a film which inhibits blocking and excess adhesion via a non-pressure-sensitive adhesive layer (“mold release film”) (Yutou abs, para 2-5, 9, 10-15) comprising a silicone resin and (meth)acrylic copolymer that form a phase-separated structure (Yutou para 48, 52, 54). Yutou provides specific examples of methylmethacrylate copolymerized to butyl acrylate and hydroxyl ethyl acrylate (Yutou para 119) and butyl acrylate copolymerized to acrylonitrile and an acrylic acid (Yutou para 130). As these are different acrylate polymers that are then polymerized together, this meets the claimed requirement for ‘two or more kinds of acrylic polymers’ as no special definition is provided in the instant Specification, and as copolymerization of the different acrylic polymer is not forbidden by the claims.
This blend yields a phase separation that gives the layer a bumpy (irregular) concave-convex structure in plan view (Yutou fig. 1, 3) on one surface of a substrate (Yutou para 39; fig 3), where the protruded portions are the acryl rich phase, coated and surrounded by the silicone rich phase (Yutou fig3), and further, where the R-a--- of the protrusions are 0.1 µm or more (Yutou para 21), preferably 0.1 µm to 3.0 µm (Yutou para 52). Further, Yutou teaches that when the surface roughness is within this range, excess adhesion can be suppressed (Yutou para 52). One of ordinary skill in the art would have considered the invention to have been obvious because the Ra taught by Yutou overlaps with the instantly claimed maximum height difference and therefore is considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.
While Yutou does not explicitly address the area ratio of the convex portions to the surface of the whole concave-convex area, Yutou does teach that the purpose of the irregularities is to provide anti-blocking behavior from the pressure sensitive adhesive, particularly after the adhesive has been rolled (Yutou para 9, 10, 14, and 15). Therefore, while Yutou does not specify that the area ratio of the irregularities to the surface of the concave-convex portion is from 10-90%, it would be well within the skill of one of ordinary skill in the art to modify the amount of irregularities to achieve the desired anti-blocking behavior.
Finally, Figures 1, 2, and 3 of Yutou illustrate that the concave-convex portions are both irregular and continuous across the given width of the adhesive film.
Regarding claim 4, Yutou teaches a mold release film as above for claim 1. Yutou further teaches, as above for claim 1, that one of the polymers may be a poly(meth)acrylate, which is one of the thermoplastic materials utilized in Applicant’s as-filed specification at paragraph 55, and is thus a thermoplastic and/or curable resin with a corosslinkable structure.
Regarding claims 6, 8, and 9, Yutou teaches a mold release film as above for claim 1. PolymerDataBase.com lists silicone’s SP as from 15.5-19.5*, which gives us our SP value (A), defined as the material of the concave portion. Yutou further teaches poly(meth)acrylate’s SP as about 9.0-12, thus giving us the SP value (B), defined as the material of the convex portions. These values are wholly within the claimed ranges of SP(A) from 8-21 and SP(B) from 7-20. Further, the relationship of SP(A) – SP(B) would give an approximate range of 6.5 for the two lower bounds and 7.5 for the upper bound; these values are also wholly within the claimed range of 0.01-10. Prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity, see MPEP 2131.03.
*NOTE, units have been dropped as they didn’t appear to affect the calculation, and as Applicant’s specification does not disclose which units (standard or SI) for SP are being used.
Finally, that the convex-concave layer is formed from a coating composition is a product-by-process claim, and “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (In re Thorpe, 227 USPQ 964,966). Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113. In the instant case, there is no showing that the layer not being specifically formed by a coating composition would result in a structurally different final product than the one claimed in claim 6, or as shown in the prior art.
Regarding claim 11, Yutou teaches a mold release film as above for claim 1. Yutou further teaches that there may be appropriate release liners as needed (Yutou para 99).
Regarding claim 15, Yutou teaches a mold release film as above for claim 1. Yutou further teaches the inclusion of an additional pressure-sensitive adhesive film, which may be considered ‘laminated’ as they are adhered together (Yutou para 76, 100). 
Regarding claim 16, Yutou teaches a mold release film as above for claim 15. As Yutou teaches that the purpose of the combination of the irregular silicone/(meth)acrylate biphase layer and the preferably (meth)acrylate pressure-sensitive adhesive is to inhibit blocking during roll/storage and retrieval of the adhesive from the roll (Yutou para 14-15), it logically follows that due to the ordering of the layers, when the adhesive composite was rolled, the irregular features from the non-pressure-sensitive layer would be pressed into and thus transferred from the release film to the pressure sensitive layer, at least to some degree.
Regarding claim 27, Yutou teaches a pressure sensitive adhesive with a film which inhibits blocking and excess adhesion via a non-pressure-sensitive adhesive layer (“mold release film”) (Yutou abs, para 2-5, 9, 10-15) comprising a silicone resin and (meth)acrylic copolymer that form a phase-separated structure (Yutou para 48, 52, 54). Yutou provides specific examples of methylmethacrylate copolymerized to butyl acrylate and hydroxyl ethyl acrylate (Yutou para 119) and butyl acrylate copolymerized to acrylonitrile and an acrylic acid (Yutou para 130). As these are different acrylate polymers that are then polymerized together, this meets the claimed requirement for ‘two or more kinds of acrylic polymers’ as no special definition is provided in the instant Specification, and as copolymerization of the different acrylic polymer is not forbidden by the claims.
This blend yields a phase separation that gives the layer a bumpy (irregular) concave-convex structure in plan view (Yutou fig. 1, 3) on one surface of a substrate (Yutou para 39; fig 3), where the protruded portions are the acryl rich phase, coated and surrounded by the silicone rich phase (Yutou fig3), and further, where the R-a--- of the protrusions are 0.1 µm or more (Yutou para 21), preferably 0.1 µm to 3.0 µm (Yutou para 52). Further, Yutou teaches that when the surface roughness is within this range, excess adhesion can be suppressed (Yutou para 52). One of ordinary skill in the art would have considered the invention to have been obvious because the Ra taught by Yutou overlaps with the instantly claimed maximum height difference and therefore is considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.
While Yutou does not explicitly address the area ratio of the convex portions to the surface of the whole concave-convex area, Yutou does teach that the purpose of the irregularities is to provide anti-blocking behavior from the pressure sensitive adhesive, particularly after the adhesive has been rolled (Yutou para 9, 10, 14, and 15). Therefore, while Yutou does not specify that the area ratio of the irregularities to the surface of the concave-convex portion is from 10-90%, it would be well within the skill of one of ordinary skill in the art to modify the amount of irregularities to achieve the desired anti-blocking behavior. Yutou teaches the inclusion of a crosslinking agent (initiator) (Yutou para 58). 
Finally, Figures 1, 2, and 3 of Yutou illustrate that the concave-convex portions are both irregular and continuous across the given width of the adhesive film.
Based on Applicant’s specification at as-published paragraph 197, solutions Z/X/Y are solvents related to the method of forming the film which are volatized and removed from the final film. As the claimed product is the final mold release film, the presence of these solvent(s) are a product-by-process type limitation. That is, they are not present in the final film, and the film of the prior art appears to have the same structure as claimed, so the method by which it is formed is not patentable. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yutou as applied to claim 1 above, and further in view of Noll “Chemistry and Technology of Silicones,” and as evidenced by Sigma Aldrich entry “Polymethylmethacrylate”
Regarding claims 7 and 9, Yutou teaches a mold release film as above for claim 1. Yutou further teaches that the (meth)acrylate component may be preferably 95-100% methyl methacrylate, polymerized (Yutou para 60, 63, 71). Sigma Aldrich lists ≥98% poly(methylmethacrylate) as having a Mw of approximately 120,000 (Sigma Aldrich). It thereby follows that the poly(methylmethacrylate) of Yutou will fall comfortably within the claimed Mwof (B) as 500-400,000.
Yutou is silent with respect to the Mw of the silicon (component A).
Yutou and Noll are related in the field of silicones. Noll teaches that appropriate Mw for silicone resins when utilized for dipping and spreading processes ranges from 10,000-100,000, noting that the lower the M-w, the lower the viscosity, and a loss in strength; the higher the Mw, the viscosity increases, as does the resin strength (Noll page 388, §8.1.1). It would be obvious to one of ordinary skill in the art to control and select the Mw to balance the desired properties of low viscosity and higher strength. Further, one of ordinary skill in the art would have considered the invention to have been obvious because the Mw taught by Yutou in view of Noll overlaps with the instantly claimed Mw and therefore is considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.
Finally, that the convex-concave layer is formed from a coating composition is a product-by-process claim, and “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (In re Thorpe, 227 USPQ 964,966). Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113. In the instant case, there is no showing that the layer not being specifically formed by a coating composition would result in a structurally different final product than the one claimed in claim 9, or as shown in the prior art.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yutou as applied to claim 1 above, and further in view of Everaerts et al (US 2010/0136265).
Regarding claims 12-14, Yutou teaches a mold release film as above for claim 1.
Yutou is silent with respect to a ‘functional layer’ between the substrate and the concave-convex layer. However, Yutou does teach that any additional appropriate components may be added, particularly to the substrate plastic film (Yutou para 45).
Yutou and Everaerts are related in the field of adhesive systems for optical devices such as LCDs and LEDs. Everaerts teaches that the removal of release liners can cause static electricity to build up to degrees that will damage delicate electronics (Everaerts para 4), proposing including anti-static compositions, like organic soluble ionic salts (Everaerts para 34-36, 39), so that even layers on other side of the adhesive will display at least some antistatic behavior (Everaerts para 50). It would be obvious to one of ordinary skill in the art to modify the multilayer adhesive Yutou to include a functional layer, such as an anti-static layer, between the substrate and the concave-convex layer because this would enable the adhesive of Yutou to dissipate static before it reached a concentration or point of being able to damage the electronics the adhesives are being assembled with.

Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over Yutou as applied to claim 1 above, and further in view of Araki (US 2015/0322278).
Regarding claim 23, Yutou teaches a mold release film as above for claim 1. Yutou further teaches that the substrate may be a polyester film (Yutou para 41).
Yutou is silent with respect to the polyester film being biaxially oriented.
Yutou and Araki are related in the field of mold release films. Araki teaches that the modulus of elasticity and dimensional stability of the mold release film can be improved by utilizing a biaxially oriented polyester as the substrate. It would be obvious to one of ordinary skill in the art to modify the polyester substrate of Yutou to be a biaxially oriented polyester as taught by Araki because this would provide a mold release liner with improved modulus of elasticity and dimensional stability. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 4/6/22, with respect to the 112(b) rejection of claims 1-16 have been fully considered and are persuasive.  The 112(b) rejection of claims 1-16 has been withdrawn. 
Applicant's arguments filed 4/6/22 have been fully considered but they are not persuasive.
Applicant argues on pages 9-10 that Mazurek does not anticipate claim 17 because it does not disclose a concavo-convex surface.
The Examiner respectfully disagrees. See, for example Fig. 3a of Mazurek, below:

    PNG
    media_image1.png
    180
    420
    media_image1.png
    Greyscale

As shown in the annotation, the peaks are convex, and the valley regions are concave.
Applicant argues on page 10 that Mazurek does not disclose irregular shapes.
The Examiner respectfully disagrees. Mazurek explicitly teaches irregular shapes at paragraph 98.
Applicant argues on page 11 that Yutou does not teach the claimed maximum height difference, noting that Ra would be a different measurement than the claimed measurement.
The Examiner acknowledges that the measurements are different, however, an Ra of 0.1-3 µm as taught by Yutou would be expected to overlap with the claimed maximum height of 0.5 or more, as Ra is a roughness measurement based on the average of surface heights and depths, so, for example, at an Ra of 3 µm, there would necessarily be a height which is greater.
Applicant asserts unexpected results on pages 11-13.
The claims are not commensurate in scope with this assertion, at least because the lower bound of 0.5 µm has no illustrated examples, there are no examples between 0.5 and 1.4 µm that might illustrate that the improved effect occurs over this almost 1 µm range, there is no upper bound to the claimed range, while example 12 appears to stop at 20.4 µm. Finally, the feature asserted to be unexpected, air releasability, does not appear in the claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B FIGG whose telephone number is (571)272-9882. The examiner can normally be reached M-Th 9a-6p Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.B.F/Examiner, Art Unit 1781                                                                                                    7/16/22

/ALICIA J SAWDON/Primary Examiner, Art Unit 1781